FILED
                            NOT FOR PUBLICATION                              DEC 23 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT

GREGORY ELL SHEHEE, aka Gregory                   No. 09-56130
Shehee,
                                                  D.C. No. 2:08-cv-06480-FMC-E
              Petitioner - Appellant,

  v.                                              MEMORANDUM*

LEROY BACA,

              Respondent - Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                  Florence-Marie Cooper, District Judge, Presiding

                      Argued and Submitted December 8, 2014
                               Pasadena, California

Before: GRABER, GOULD, and CALLAHAN, Circuit Judges.

       Petitioner Gregory Shehee appeals the district court’s judgment dismissing

his application for habeas relief pursuant to the abstention principles established in

Younger v. Harris, 401 U.S. 37 (1971). We have jurisdiction under 28 U.S.C.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
§ 1291. Reviewing de novo, see Bell v. City of Boise, 709 F.3d 890, 897 (9th Cir.

2013), we affirm.

      The district court properly dismissed Petitioner’s application for habeas

relief. Younger abstention generally is appropriate when "(1) there are ongoing

state judicial proceedings, (2) the proceedings implicate important state interests,

and (3) there is an adequate opportunity in the state proceedings to raise federal

questions." Dubinka v. Judges of Superior Court, 23 F.3d 218, 223 (9th Cir. 1994)

(internal quotation marks omitted). Where, as here, a petitioner seeks to adjudicate

in federal court the merits of a speedy trial claim before the state-court proceeding

concludes, Younger abstention is proper "unless the petitioner [can] show that

‘special circumstances’ warrant[] federal intervention." Carden v. Montana, 626

F.2d 82, 83 (9th Cir. 1980). At the time the district court dismissed Petitioner’s

application, his state commitment proceedings remained ongoing. No "special

circumstances" existed to warrant departure from the Younger rule.

      AFFIRMED.




                                           2